Citation Nr: 1539854	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

In February 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In October 2011, the case was remanded to obtain missing service treatment records (STRs), a private medical opinion, and a VA medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of whether the decision to remove the Veteran's son from his award of additional monthly benefits for dependents was proper for the issuance of a statement of the case (SOC).  An SOC was issued in August 2013; as the Veteran did not file a substantive appeal, the appeal as to that issue has not been perfected and it is not currently before the Board.


FINDING OF FACT

Diabetes mellitus, type II was not present during service, was not manifest within one year of discharge from service, and currently diagnosed diabetes mellitus, type II did not develop as a result of any incident during service.



CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in January 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the most of the Veteran's STRs, his post-service medical records, and also secured an opinion in furtherance of his claim.  As noted in the Introduction, the case was remanded to obtain missing STRs and a private medical opinion.  A May 2012 response from the Records Management Center (RMC) indicates that no STRs were located; a November 2014 response from the National Personnel Records Center (NPRC) indicates that all STRs and personnel records at the NPRC were sent to the contracted scan vendor for upload into the Veterans Benefits Management System (VBMS).  The missing STRs noted by the Board in 2011 are not among those uploaded into VBMS.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

As for the private medical opinion, a May 2012 letter to the Veteran requested an opinion from his private cardiologist, H.B., M.D. or sufficient information to allow VA to obtain such opinion.  In an October 2013 statement, the Veteran reported that he was unable to locate Dr. B.  The Board observes that the Veteran identified a different Dr. B. than his cardiologist, Dr. H.B.  However, the May 2012 letter identified the correct doctor and the Veteran's own treatment records indicate that his cardiologist is Dr. H.B.  In light of the May 2012 letter to the Veteran, the Board concludes that VA has discharged its duties in obtaining the private medical opinion.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

A pertinent VA opinion was obtained in August 2014.  38 C.F.R. § 3.159(c)(4).  Although the Board requested opinions from an endocrinologist and a cardiologist, the opinion obtained was from a certified internal medicine physician and was reviewed by an endocrinologist.  The VA opinion obtained in this case is sufficient, as the examiner conducted a complete review of the claims file and offered well supported opinions based on consideration of the full history of the disorder.  Even though specific opinions from an endocrinologist and cardiologist were not obtained, the opinion was reviewed by an endocrinologist and is still sufficient and substantially complies with the Board's directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there is substantial compliance with a remand directive requesting a medical opinion when the opinion provided is sufficient to resolve the issue for which an advisory medical opinion was requested).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., diabetes mellitus, type II) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus, type II) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs reflect several glucose readings.  Most of them are within the normal range according to the laboratory reports with normal being shown as 70 to 110.  A July 1991 record shows a diagnosis of possible hypoglycemia.  A five hours fasting glucose test also in July 1991 showed the Veteran had glucose levels of 74, 88, 64, 78, 56, 71, and 74.  An October 1991 dietary consultation shows a confirmed diagnosis of hypoglycemia.  January 1993 and February 1993 urinalyses were both negative for glucose.  The Veteran's HBA1C was reported to be normal of 5.1 in April 1993.  A laboratory report dated in October 1993 shows that the Veteran's glucose level was 125.  A July 1994 examination revealed a clinically normal endocrine system.  An August 1997 report shows a glucose level of 119.  The Veteran's glucose level was reported to be 131 in September 1997.  The August 1999 physical evaluation board's findings show a diagnosis of hypoglycemia, but not of diabetes mellitus, type II.  None of the Veteran's treatment records contain a diagnosis of diabetes mellitus, type II.  

According to post-service treatment records, the first diagnosis of diabetes mellitus, type II was in April 2003.  None of the Veteran's records contain any opinion relating the onset of his diabetes mellitus, type II as being during his military service or within one year of discharge from service.  They also do not contain any opinion relating diabetes mellitus, type II to the in-service diagnosis of hypoglycemia or otherwise to his military service.  

In a September 2009 statement, the Veteran reported that the in-service diagnosis of hypoglycemia was actually a misdiagnosis for diabetes.  He reported that his cardiologist told him that he must have had diabetes for a least five years based on the amount of damage to his body.  

At his February 2011 hearing, the Veteran initially testified that no one specifically told him that he had high blood sugar in service.  February 2011 Hearing Transcript (T.) at 3-4.  However, he also testified that he had extreme blood sugar readings in service, and that he was told he probably had diabetes.  Id. at 9.  The Veteran testified that he was given a diagnosis of hypoglycemia instead of diabetes in service so that he would maintain his clearance and worldwide capability.  Id.  The Veteran testified that his cardiologist told him in 2003 that he had extremely small arteries and that the shrinkage of his arteries was an indicator of long-term, untreated diabetes.  Id. at 7.  

A VA medical opinion from an internal medicine physician and reviewed by an endocrinologist was obtained in August 2014.  The examiner noted reviewing the Veteran's records as well as medical literature submitted by the Veteran indicating hypoglycemia was associated with diabetes.  The examiner reported the five hour glucose test in July 1991 as well in-service blood glucose readings and the Veteran's HBA1C in April 1993.  The examiner observed that the Veteran was diagnosed with diabetes mellitus in April 2003.  The examiner also observed that the Veteran was service-connected for hypertension diagnosed in 1997 as well as for a myocardial infarction (MI).  The examiner noted that the Veteran had a cardiac catheterization for chest pain in May 2003, which showed diffuse atherosclerotic coronary artery disease (CAD) involving the entire coronary system without any significant stenosis, overall preserved left ventricular function, and posterior wall akinesis secondary to an MI.  The examiner noted that the overall assessment at that time was that the MI appeared to be embolic.  

The examiner reported that the medical records documented the Veteran reporting family history of premature CAD with documentation of his father with an MI at age 27 and his brother dying of sudden cardiac death at 43.  The examiner noted that a VA pulmonary note in February 2011 documented the Veteran with prior 75 pack per year tobacco use history and that he quit in 1997.  The examiner noted that a VA examination in July 2003 included the diagnosis of atherosclerotic disease post MI.  The examiner reported the Veteran's statements and testimony that his cardiologist had informed him that the amount of damage to his cardiovascular system was indicative of someone with longstanding diabetes.  The examiner also reported an assessment regarding the Veteran's CAD as contained in a VA treatment record.  

The examiner opined that it was less likely as not that the Veteran's diabetes mellitus had onset in service or within one year of separation from service.  The examiner observed that the STRs were negative for documentation of diabetes mellitus.  The examiner noted that post-service medical records documented a diagnosis of diabetes mellitus in 2003, which was five years after his service.  The examiner noted that the Veteran had few mildly elevated blood glucose readings on random blood draws, which did not meet the diagnostic criteria for diabetes.  The examiner reported that the oral glucose tolerance test in 1991 did not show any evidence of diabetes.  The examiner also noted that the Veteran had a normal HBA1C level in 1993.  The examiner opined that the available medical records did not support or show any evidence of diabetes mellitus in service or within one year of discharge from service.

The examiner also opined that it was less likely as not that the Veteran's diabetes mellitus was otherwise related to his period of active duty service.  The examiner reiterated that the STRs were negative for documentation of diabetes mellitus as well as the post-service diagnosis not being until 2003.  The examiner again noted that the Veteran had few mildly elevated blood glucose readings on random blood draws, noted the oral glucose test in 1991 that did not show evidence of diabetes, and the normal HBA1C level in 1993.

The examiner reported that the Veteran's testimony, including his statement referencing comments made by his cardiologist, was reviewed.  The examiner noted that a medical opinion from the cardiologist regarding the diabetes and coronary disease was not found in the claims file.  The examiner also noted that the medical records were reviewed and that the case was discussed with a staff endocrinologist.  The examiner noted that the Veteran was service connected for his CAD/MI.  The examiner opined that the Veteran had multiple other risk factors for CAD, including significant family history of premature CAD, hypertension, obesity, and prior history of tobacco use.  The examiner noted that STRs documented the Veteran being seen for non-cardiac chest pain.  The examiner observed that post service medical records documented the Veteran having catheterization in 2003, which showed diffuse coronary atherosclerosis without any significant stenosis.  The examiner reported that the Veteran was seen by cardiology at the VA in 2010 with a note from the clinician stating that review of the last catheterization showed patent coronary arteries with minimal irregularity and normal left ventricle size and left ventricular ejection fraction and no wall motion abnormality to suggest old MI. 

The examiner reiterated that the Veteran had multiple other risk factors as noted for the development of CAD.  The examiner opined that if the Veteran had diabetes longstanding dating back to service or within a year from service leading to his CAD, it would have presented earlier and would be expected to be documented in the records.  The examiner concluded that it was less likely as not that the Veteran's diabetes mellitus was otherwise related to his military service.  The rationale is the same as that above for the other negative opinions.

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the Veteran had some isolated elevated blood glucose readings in service as well as an in-service diagnosis of hypoglycemia, and has a current diagnosis of diabetes mellitus, type II, the evidence does not show that it is related to his military service.  

Although his STRs show instances of elevated blood glucose readings as well as a diagnosis of hypoglycemia, the evidence fails to show that diabetes mellitus, type II began in service.  As discussed by the VA examiner, the elevated blood glucose readings did not meet the diagnostic criteria for diabetes; the oral glucose tolerance test in 1991 did not show any evidence of diabetes; and the Veteran had a normal HBA1C level in 1993.  The Veteran's August 1999 physical evaluation board's findings showed no diagnosis of diabetes mellitus, type II.  None of the Veteran's STRs show a diagnosis of diabetes mellitus, type II or that his elevated blood glucose readings were indicative of diabetes mellitus, type II.  The contemporaneous evidence of record weighs against a finding that the onset of diabetes mellitus, type II began in service or that any currently diagnosed diabetes mellitus, type II is related to his in-service elevated blood glucose readings and diagnosis of hypoglycemia.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The evidence fails to support a finding that currently diagnosed diabetes mellitus, type II is related to the Veteran's military service.  None of his treatment records contain any such opinion.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's currently diagnosed diabetes mellitus, type II is not related to his military service.  As the opinion was formed after reviewing the evidence of record and is supported by a well-reasoned rationale, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that diabetes mellitus, type II is directly related to the Veteran's military service.  

The Board acknowledges the Veteran's report that his cardiologist opined that his diabetes mellitus, type II was longstanding.  However, while the Veteran is competent and credible to report such opinion, no actual opinion supported by a rationale was provided from the Veteran's cardiologist.  The Board remanded the issue, in part, to obtain such opinion, but the Veteran reported that he could not find the cardiologist and was unable to provide such information to allow VA to obtain an opinion.  In this case, as discussed above, the VA examiner opined that if the Veteran had diabetes longstanding dating back to service or within a year from service leading to his CAD, it would have presented earlier and would be expected to be documented in the records.  Consequently, even when considering the Veteran's statements about his cardiologist's opinion, the evidence still fails to show that the Veteran diabetes mellitus, type II had its onset in service or within one year of discharge from service.  

The overall evidence of record weighs against a finding of diabetes mellitus, type II being associated with the Veteran's active duty.  Without competent evidence of an association between diabetes mellitus, type II and his active duty, service connection for diabetes mellitus, type II is not warranted.

Furthermore, as the evidence does not show that diabetes mellitus, type II was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As noted above, the VA examiner provided a negative nexus opinion regarding whether diabetes mellitus, type II was manifest within one year of discharge.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as diabetes mellitus is a chronic disease as per 38 C.F.R. § 3.309.  The fact that his August 1999 physical evaluation board, after the isolated elevated blood glucose levels, did not show diabetes mellitus, type II weighs against a finding of a continuity of symptomatology.  Furthermore, the Veteran's STRs did not show continuous elevated blood glucose levels.  As discussed above, most of the Veteran's blood glucose levels were reported to be normal.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied. 



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


